DaRden, Judge
(dissenting):
The first sentence of the Secretary of the Navy’s instruction that was read before the interruption and sustained objection states a policy of preventing and eliminating drug abuse within the Navy and Marine Corps. The only part of the interrupted sentence the court members heard declares that the illegal or improper use of drugs by a member of the Naval service may have a seriously damaging effect. Nothing in either sentence suggests that courts-martial award severe sentences or punitive discharges to persons convicted *319of drug offenses. Perhaps the unread part of the instruction contains something that would have influenced court members in their deliberations on sentence. But for all that appears, the rest of the instruction could have been completely innocuous in its effect on the sentence.
Unlike the law officers in United States v Estrada, 7 USCMA 635, 23 CMR 99 (1957), and United States v Fowle, 7 USCMA 349, 22 CMR 139 (1956), the military judge in this case instructed the court members to disregard even the part of the instruction they had heard. United States v Wood, 18 USCMA 291, 40 CMR 3 (1969); United States v Long, 17 USCMA 323, 38 CMR 121 (1967); cf. United States v Morehead, 17 USCMA 366, 38 CMR 164 (1968). Here, I am confident the fragment of the instruction that was read had no effect on the sentence. I would affirm.